Title: From Thomas Jefferson to Eliakim Littell, 2 October 1821
From: Jefferson, Thomas
To: Littell, Eliakim,Henry, R. Norris


            Gentlemen,
            Monticello
Oct. 2. 21
          I recd yesterday your favor of Sep. 24. & am sorry that I must decline the request you are pleased to make of giving for publicn an opinion on the edn of Blackstone you propose to  edit. I have on two, or at most 3. occns done this under circumstances of peculiar urgency, and letters from me of common compliment to authors who had sent me their books have been sometimes published without my consent. but I am not qualified to be a Reviewer of books, nor authorised to give opns on them to the public. age too and a desire of tranquility and retirement indispose me to place myself before the public on any occasion, or to go into the way of contest or criticism. I ask therefore to be excused from this office, and pray you to accept the assurance of my respect.